EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Steven Malone, the President and Chief Executive Officer of FindEx.com, Inc., and Kirk R. Rowland, Chief Financial Officer of FindEx.com, Inc., each certifies, to his knowledge, that: The Quarterly Report on Form 10-Q for the period ending June 30, 2009 of FindEx.com, Inc. (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of FindEx.com, Inc. Dated: August 14, 2009 By: /s/ Steven Malone Steven Malone President & Chief Executive Officer By: /s/ Kirk R. Rowland Kirk R. Rowland Chief Financial Officer (Principal Financial & Accounting Officer)
